DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 08/15/2022 has been entered. Claims 4-10 are new. Claim(s) 1-10 remain pending and have been examined below. The amendment has overcome the claim objections and are hereby withdrawn.

Response to Arguments
Applicant's arguments filed 08/15/2022 regarding claim 1, have been fully considered but they are not persuasive. The applicant has argued that Takashi does not teach all of the limitations of amended claim 1. The arguments are moot because the new grounds of rejection do not rely solely upon Takashi to teach all of the limitations of claim 1 as asserted by the Applicant. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Takashi (Japanese Patent No. JP2016221637) in view of Nussbaumer et al (German Patent Application Publication No. DE102013204922), hereinafter referred to as Takashi and Nussbaumer, respectively.
	Regarding claim 1 (Currently Amended), Takashi discloses in figure 1, a hubbed blade (2) to be mounted on a spindle (fig 4, 40), comprising: 
	a circular hub (4) having an opening formed through a center thereof (4c); and 
	a circular blade fixed on a side of a first side of the hub (6), 
	wherein the hub (4) has a first circular raised portion disposed along an outer peripheral edge of the hub and protruding from the first side (4f), and a second raised portion disposed so as to surround the opening on an inner side radially inwardly of the first raised portion and protruding from the first side (4g), 
	wherein the hub (4) and the blade (6) are connected together via an adhesive (page 2, par [0016]) applied on an end face of the second raised portion (page 2, paragraph [0016], where adhesive is applied to 4g only).
	Takashi does not explicitly disclose the adhesive being applied to a plurality of regions, and wherein the plurality of regions of the adhesive are not in contact with one another, thereby defining regions without adhesive on the end face of the second raised portion between the regions of the adhesive.
	Nussbaumer teaches a blade (fig 1, 1) bonded to at least one damper (fig 1, 30) in an interior region of the blade (fig 1, 30 is in the interior region of the blade 1, and around a center 12) by an adhesive (fig 1, 50) applied to a plurality of regions (fig 1, 50 is in a plurality of regions) and wherein the plurality of regions of the adhesive (fig 1, 50) are not in contact with one another (fig 1, each adhesive region 50 in not in contact with another adhesive region 50), thereby defining regions without adhesive between the regions of the adhesive (fig 1, regions outside of 50 do not have adhesive), and wherein each of the plurality of regions is in the form of a dot (fig 1, 50 is a dot of adhesive).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takashi with the teachings of Nussbaumer to incorporate the adhesive to be in a plurality of regions such that the adhesive on the end face of the second raised portion is in the form of a dot in a plurality of regions, which makes regions on the end face of the second raised portion without adhesive, because this configuration of adhesive helps in the reduction of vibration and noise (page 2, lines 30-35, summarized).
	Regarding claim 2 (Currently Amended), Takashi as modified further discloses the hubbed blade according to claim 1, wherein: the blade (6) has an outer peripheral edge disposed on an outer side radially outwardly of the outer peripheral edge of the hub (6d), and an inner diameter of the blade (6c) is greater than or equal to an inner diameter of the hub (fig 2, 6c is greater than or equal to the diameter of 4c).
	Regarding claim 3 (Currently Amended), Takashi as modified further discloses the hubbed blade according to claim 1, wherein: 
	a blade mount (fig 4, 40) including a disk-shaped flange portion (fig 4, 42), on an outer peripheral portion of which a circular raised portion is disposed (fig 4, 42b), and a support shaft extending from a center of the flange portion is fixed on a distal end portion of the spindle (fig 4, 44), and 
	the blade (6) is held between the first raised portion of the hub (4f) and the raised portion of the flange portion (fig 5, 42c) by a lock nut (fig 4, 46) configured to be fastenable on a distal end portion of the support shaft (44) with the support shaft (44) inserted in the opening of the hub (fig 5, showing 46 secures 2 onto 44).
	Regarding claim 4 (New), Takashi as modified further discloses yhe hubbed blade according to claim 1, wherein each of the regions of the adhesive is in the form of a dot (Nussbaumer, fig 1, 50 is a dot of adhesive).
	Regarding claim 5 (New), Takashi as modified further discloses the hubbed blade according to claim 1, wherein no adhesive is applied to an end face of the first raised portion (page 2, paragraph [0016], where adhesive is applied to 4g only and not to 4f).
	Regarding claim 6 (New), Takashi as modified further discloses the hubbed blade according to claim 1, wherein the regions of adhesive are positioned at substantially equal intervals from each other (Nussbaumer, fig 1, 50 are spaced at equal intervals to each other at 0, 90, 180, and 270 degrees).
	Regarding claim 7 (New), Takashi as modified further discloses The hubbed blade according to claim 4, wherein the dots are positioned at substantially equal intervals from each other (Nussbaumer, fig 1, 50 are spaced at equal intervals to each other at 0, 90, 180, and 270 degrees).
	Regarding claims 8 (New), 9 (New) and 10 (New), Takashi as modified discloses the elements of the claimed invention as stated above in claims 1, 4 and 6, respectively, and further discloses four regions of adhesive (Nussbaumer, fig 1, there are four dots of adhesive 50), but does not explicitly eight regions of adhesive.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Takashi to incorporate eight regions of adhesive because per MPEP 2144.04(VI)(B) the duplication of parts is held to be obvious over the prior art. Where in the instant case, to have duplicated the number of adhesive dots is only a slight variation therefrom and would not produce an unexpected outcome and would have therefore constituted an obvious mechanical expedient at the time of applicants' invention. The predictable result of duplicating the adhesive dot would be that the adhesive dots are spaced 45 degrees apart from each other instead of 90 degrees apart from each other.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NEIBAUR whose telephone number is (571)270-7979. The examiner can normally be reached M - F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F NEIBAUR/Examiner, Art Unit 3723                                                                                                                                                                                                        
/JOEL D CRANDALL/Examiner, Art Unit 3723